DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wexler et al. (US 20170061200) in view of Aubrey, Chris (US 20130110666).
Claim 1. Wexler et al. (Wexler) teaches a computer-implemented method of identifying a person in an environment of a user, the method comprising: 
receiving, by an assistance system, respective image frames of a user and an environment around the use [0107], [0124]; 
tracking, by the assistance system, an interaction of the user with an item using the image frames [0132]; 

extracting, by the assistance system, information based on the image frames about at least one of user action or at least one user facial micro-expression associated with the interaction of the user with the item [0268], [0271], [0283]; 
determining, by the assistance system, user-specific information based on at least one of the user characteristics, the purchase preferences, the user action, or the user reaction [0173]; and 
providing, by the assistance system, the user-specific information to the user for enhancing the interaction [0173]. 
While Wexler does teach that the change in expression may be used to determine the emotional state of the person (a frown may normally be categorized as "sad”; if the person smiled, then frowned, the expression may be categorized as "angry" or "annoyed" instead of "sad.") [0294], Wexler does not explicitly teach that said change in expression (user reaction) is associated with the item.
Aubrey teaches a computer-implemented method of providing an interactive retail system wherein the interactive retail system can track the physical movements of a customer by a camera, for example, body language and/or facial expressions with respect to a customer's attention to certain products to determine customer preferences. The interactive retail system can capture facial micro expressions and analyze the customer's emotional reaction to various products [0009]. 
, as taught by Aubrey [0009]. 
Claim 2. Wexler teaches said method further comprising: updating, by the assistance system, at least one of the user-specific information, the user action, the user characteristics or the purchase preferences of the user to a user profile in the database for adaptive learning [0295]. 
Claim 4. Wexler teaches said method, further comprising: updating, by the assistance system, at least one of the user-specific information, the user action, the user characteristics, the user input or the purchase preferences of the user to the user profile in the database for the adaptive learning [0173], [0295]. 
Claim 5. Wexler teaches said method wherein the user characteristics comprise at least one of user demographics, a user outfit or user accessory, and wherein the purchase preferences comprise an item interaction history of retail interactions [0234], [0173]. 
Claim 6. Wexler teaches said method wherein the user-specific information comprises at least one of item information or information of one or more similar items [0173]. 
Claim 7. Wexler teaches said method, wherein the at least one user facial micro-expression comprises one of disgust, anger, fear, sadness, happiness, surprise or contempt [0271]. 
System claims 8-14 repeat the subject matter of method claims 1-7 respectively, as a set of apparatus elements rather than a series of steps. As the underlying processes of claims 1-7 have been shown to be fully disclosed by the teachings of Wexler and Aubrey in the above rejections of claims 1-7, it is readily apparent that the system disclosed by Wexler and Aubrey includes the apparatus to perform these functions. As such, these limitations are rejected for the same reasons given above for method claims 1-7, and incorporated herein.
Claim 15 is rejected on the same rationale as set forth above in claim 1.


Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wexler and Aubrey, as applied to claim 1, in view of Subramanian et al. (US 20170223092).
Claim 3. The combination of Wexler and Aubrey teaches all the limitations of claim 3 except determining, by the assistance system, the user reaction associated with the item to be a negative reaction; providing, by the assistance system, the user with questions based on the negative reaction; receiving, by the assistance system, user inputs to the questions; and determining, by the assistance system, the user-specific information based on at least one of the user characteristics, the purchase preferences, the user action, the user reaction or the user inputs. 
Subramanian et al. (Subramanian) teaches a computer-implemented method of providing media content based on user state detection wherein based on a sensor data, the server may associate watchwords "flushed face", "clenched teeth" and "red face" face" may be included in the set of watchwords for both of the keywords "embarrassed" and " angry". The watchwords "clenched teeth" and "red face" may however, only be included in the set of watchwords for the keyword "angry". Because more watchwords are matched for "angry" than for "embarrassed", the server 16 may assign the keyword "angry" to the user. When there are an equal number of matches for two different keywords, the server may ask the user to select a keyword. The question may ask the user to choose between two different keywords. For example, the server may ask "Would you say that angry or embarrassed better describes your mental state at this time?" [0089].
Accordingly, the server, when it determines that the user may be experiencing a negative mental state, may assign a mood keyword describing a type of media content which will encourage the user [0105].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wexler and Aubrey to include determining, by the assistance system, the user reaction associated with the item to be a negative reaction; providing, by the assistance system, the user with questions based on the negative reaction; receiving, by the assistance system, user inputs to the questions; and determining, by the assistance system, the user-specific information based on at least one of the user characteristics, the purchase preferences, the user action, the user reaction or the user inputs, as disclosed in Subramanian, because it would advantageously allow to recommend a media content which is uplifting and cheerful, as taught by Subramanian [0105].
System claim 10 repeats the subject matter of method claim 3, as a set of apparatus elements rather than a series of steps. As the underlying processes of claim 3 have been shown to be fully disclosed by the teachings of Wexler, Aubrey and Subramanian in the above rejections of claim 3, it is readily apparent that the system disclosed by Wexler, Aubrey and Subramanian includes the apparatus to perform these functions. As such, these limitations are rejected for the same reasons given above for method claim 3, and incorporated herein.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180308100 to Haukioja et al. teaches a computer-implemented method for providing merchants and service providers automated identification of proximate clients to provide relevant client data and to authorize transactions. The service provider is shown client preferences and transaction history in order to facilitate personalized service. The system provides client sentiment analysis to generate dynamic personalization, customer feedback, and intention projection. The system is trained to learn and understand client sentiment and emotions through machine learning, facial recognition, voice sample, activity levels and other biometric sampling techniques. Emotional states recognized by the system may be identified as: happy, sad, annoyed, frustrated, angry, formal, casual, enthusiastic, gleeful, afraid, silly, love, aroused, peaceful, embarrassed, pride, apologetic, disapproving, elated, confused, cautious, questions throughout the transaction process will be understood by the system to be in a confused state and the system will notify the merchant or service provider to re-think or re-engineer the offering and transaction steps in order to improve service [0051].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202.  The examiner can normally be reached on Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625